DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 38 and 53-68 are pending and under consideration.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 54, 56, 57, 58, 61 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 54 recites the limitation "said RNA molecule" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 53, from which claim 54 depends, recites mRNA molecules.
B) Claim 56 recites the limitation "said RNA molecule" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 53 and 55, from which claim 56 depends, recite mRNA molecules.
C) Claims 57 and 58 are indefinite in claim 57. Claim 57 is indefinite over the recitation of “…wherein a part or all of at least one ribonucleotide triphosphate is replaced by a modified nucleotide triphosphate.
It is not clear how a part of a single nucleotide triphosphate can be replaced by an intact modified nucleotide triphosphate.
D) Claim 61 recites the limitation "the NTP counter ion" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 53, from which claim 61 depends, does not contain a limitation of “an NTP counterion”.
E) Claim 62 recites the limitation "the unincorporated NTPs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 53, from which claim 62 depends, does not contain a limitation “unincorporated NTPs”.
Claim Interpretation
6.	Applicant defined the term “cap analog” on page 8, lines 1-6, as follows:
“A cap analog refers to a non-extendable di-nucleotide that has cap functionality which means that it facilitates translation or localization, and/or prevents degradation of the RNA molecule when incorporated at the 5' end of the RNA molecule. Non-extendable means that the cap analog will be incorporated only at the 5'terminus because it does not have a 5' triphosphate and therefore cannot be extended in the 3' direction by a template-dependent RNA polymerase.”
7.	Applicant defined the term “nucleotide analog” on page 9, lines 28-30, as follows:
“Nucleotide analogs are nucleotides structurally similar (analog) to naturally occurring nucleotides which include phosphate backbone modifications, sugar modifications, or modifications of the nucleobase.”
8.	Applicant defined the term “sequence-optimized reaction mix” on page 12, lines 15-21 as follows:
“A reaction mix for use in an in vitro transcription reaction of an RNA molecule of a given sequence comprising the four nucleoside triphosphates (NTPs) GTP, ATP, CTP and UTP, wherein the fraction (2) of each of the four nucleoside triphosphates (NTPs) in the sequence-optimized reaction mix corresponds to the fraction (1) of the respective nucleotide in said RNA molecule, a buffer, a DNA template, and an RNA polymerase.”
9.	Applicant defined the term “modified nucleoside triphosphate” on page 13, lines 1-4 as follows:
“The term "modified nucleoside triphosphate" as used herein refers to chemical modifications comprising backbone modifications as well as sugar modifications or base modifications. These modified nucleoside triphosphates are also termed herein as (nucleotide) analogs.”
10.	With respect to claim 38, the following limitations are intended use limitations:
i) for carrying out in vitro transcription reactions in a sequence-optimized reaction mix as defined in claim 1 (b);
ii) for temporarily capturing the transcribed RNA molecules;
iii) for controlling the infeed of components of the sequence-optimized reaction mix into the reaction module (2);
iv) for separating nucleotides from the sequence-optimized reaction mix.
These limitations do not contain any additional structural constraints of the claimed structure, which comprises a reaction module, a capture module, a control module and a filtration membrane. In addition, the claim does not require that the reaction and capture modules be distinct.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 53-61, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Gruegelsiepe et al. (Handbook of RNA Biochemistry, ed. R. K. Hartmann, Part I.1, pp. 3-21, 2005; cited in the IDS) and Labourier et al. (WO 2006/004648 A1; published January 2006; cited in the IDS).
A) Regarding claims 53, 54 and 59, Gruegelsiepe et al. teach RNA synthesis by in vitro transcription using sequence-optimized reaction mix in which a fraction of nucleotides in the reaction mix corresponds to a fraction of nucleotides in an RNA molecule (page 13, last two paragraphs; page 14, first paragraph).
Regarding claims 55 and 56, Gruegelsiepe et al. teach start nucleotides (page 6, last paragraph; page 9, third paragraph; page 11, second paragraph).
Regarding claims 57 and 58, Gruegelsiepe et al. teach modified nucleotides, including 4-thiouridine-5’-triphosphate (page 7, Table 1.1; first and second paragraph).
Regarding claim 60 and 67, Gruegelsiepe et al. teach RNA molecules in the range between 100 to 30,000 nucleotides (page 4, last paragraph).
Regarding claim 61, Gruegelsiepe et al. teach Tris as counter ion for nucleotides (page 17, first paragraph).
B) Gruegelsiepe et al. teach synthesis on RNA of various length, but do not specifically teach synthesis of mRNA or using cap analogs.
C) Labourier et al. teach synthesis of mRNA in vitro using T7 RNA polymerase in the presence of a cap analog (page 2, second and third paragraph; page 3, first and second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used cap nucleotide analogs to add to the in vitro synthesized mRNA in the method of Gruegelsiepe et al. as suggested by Labourier et al. The motivation to do so would have been that if mRNA is used for translation in cells, it is very quickly degraded if it does not contain a cap (page 3, second paragraph).
15.	Claims 38 and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Gruegelsiepe et al. (Handbook of RNA Biochemistry, ed. R. K. Hartmann, Part I.1, pp. 3-21, 2005; cited in the IDS) and Labourier et al. (WO 2006/004648 A1; published January 2006; cited in the IDS), as applied to claim 53 above and further in view of Marble et al. (WO 95/08626; published March 1995; cited in the IDS).
A) Gruegelsiepe et al. do not teach synthesizing RNA in a bioreactor or quanifying unincorporated NTPS after reaction.
B) Regarding claims 38 and 63-65, Marble et al. teach in vitro transcription of RNA molecules using a bioreactor comprising a membrane and a DNA template immobilized on solid support (Fig. 1 and 2; page 7, second and third paragraph; page 8, second paragraph; page 9, third paragraph).
Regarding claim 62, Marble et al. teach that nucleotides are the second most-expensive component of the transcription reaction and that using a bioreactor allows components to be recycled or reused (page 4, second paragraph; page 13, third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a bioreactor as suggested by Marble et al. in the methods of mRNA production of Gruegelsiepe et al. and Labourier et al. The motivation to do so is provided by Marble et al. (page 13, third paragraph):
“…The present invention provides a method for the production of RNA such that a large amount of RNA is produced, such that the RNA product obtained is immediately separated from higher molecular weight components, eliminating the need for subsequent purification of RNA from higher molecular weight molecules, e.g., DNA, proteins, etc., and such that costly reagents are recycled or reused, thereby decreasing the cost of RNA production.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to monitor the degree of utilization of NTPs in the in vitro transcription reactions of Gruegelsiepe et al. and Labourier et al., since, as stated by Marble et al., the NTPs were very expensive. Further, use of a bioreactor as suggested by Marble et al. would allow recycling of the unused NTPs.
16.	Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Gruegelsiepe et al. (Handbook of RNA Biochemistry, ed. R. K. Hartmann, Part I.1, pp. 3-21, 2005; cited in the IDS) and Labourier et al. (WO 2006/004648 A1; published January 2006; cited in the IDS), as applied to claim 53 above and further in view of Chin et al. (US 2014/0227300 A1; filed June 2012) and Munroe et al. (Mol. Cell. Biol., vol. 10, pp. 3441-3455, 1990; cited in the IDS).
	A) Neither of Gruegelsiepe et al. and Labourier et al. teach addition of poly(A) tail to the mRNA produced in vitro.
	B) Regarding claim 68, Chin et al. teach addition of poly(A) tails to mRNAs produced by in vitro transcription before introducing the mRNAs into cells ([0061]; [0063]; [0105]; [0106]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added poly(A) tails as suggested by Chin et al. to mRNAs produced in vitro in the method of Gruegelsiepe et al. and Labourier et al. The motivation to do so is provided by Munroe et al., who teach that presence of poly(A) tail on mRNA enhances its stability and increases translation (Abstract; page 3444, sixth paragraph).
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 53-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,837,039. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘039 patent anticipate instant claims.
Specifically, claim 53 of the instant application is drawn to a method for synthesizing a capped mRNA molecule of a given sequence, comprising the following steps: 
a) determining the fraction for each of the four nucleotides G, A, C and U in said mRNA molecule, and 
b) synthesizing said mRNA molecule by in vitro transcription in a sequence-optimized reaction mix, wherein said sequence-optimized reaction mix comprises the four ribonucleoside triphosphates (NTPs) GTP, ATP, CTP and UTP, wherein the relative proportion of each of the four ribonucleoside triphosphates in the sequence-optimized reaction mix corresponds to the fraction of the respective nucleotide in said mRNA molecule determined in step (a), a buffer, a DNA template, and an RNA polymerase,
wherein:
before the start of the in vitro transcription a cap analog is added to the sequence-optimized reaction mix to produce the capped mRNA; or
after the in vitro transcription a capping enzyme is used to produce the capped mRNA.
Claim 1 of the ‘039 patent is drawn to a method for synthesizing a capped mRNA molecule of a given sequence and administering the mRNA to a cell, comprising the following steps: 
a) determining the fraction for each of the four nucleotides G, A, C and U in said mRNA molecule of the given sequence, 
b) synthesizing said mRNA molecule comprising an open reading frame by in vitro transcription in a sequence-optimized reaction mix, wherein said sequence-optimized reaction mix comprises the four ribonucleoside triphosphates (NTPs) GTP, ATP, CTP and UTP, wherein the relative proportion of each of the four ribonucleoside triphosphates in the sequence-optimized reaction mix corresponds to the fraction of the respective nucleotide in said mRNA molecule determined in step (a), a buffer, a DNA template, and an RNA polymerase, 
wherein: 
before the start of the in vitro transcription a cap analog is added to the sequence-optimized reaction mix to produce the capped mRNA; or 
after the in vitro transcription a capping enzyme is used to produce the capped mRNA, and 
c) administering the mRNA to a cell.
Therefore, claim 1 of the ‘039 patent anticipates instant claim 53. Instant claims 54-68 are anticipated by claims 2-16 of the ‘039 patent.
19.	Claim 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-13 of U.S. Patent No. 10,837,039 in view of Marble et al. (WO 95/08626; published March 1995; cited in the IDS).
	Claim 38 of the instant application is drawn to a bioreactor (1) for synthesizing RNA molecules of a given sequence, comprising: 
i) a reaction module (2) comprising mRNA molecules and a sequence-optimized reaction mix, wherein said sequence-optimized reaction mix comprises: the four ribonucleoside triphosphates (NTPs) GTP, ATP, CTP and UTP, wherein the relative proportion of each of the four ribonucleoside triphosphates in the sequence-optimized reaction mix corresponds to the fraction of the respective nucleotide in said mRNA molecule; a buffer; a DNA template, and a RNA polymerase; 
ii) a capture module (3) for temporarily capturing the transcribed RNA molecules; and
iii) a control module (4) for controlling the infeed of components of the sequence-optimized reaction mix into the reaction module (2), 
wherein the reaction module (2) comprises a filtration membrane (21) for separating nucleotides from the sequence-optimized reaction mix, and 
wherein the control of the infeed of components of the sequence-optimized reaction mix by the control module (4) is based on a measured concentration of separated nucleotides.
Claim 1 of the ‘039 patent is drawn to a method for synthesizing a capped mRNA molecule of a given sequence and administering the mRNA to a cell, comprising the following steps: 
a) determining the fraction for each of the four nucleotides G, A, C and U in said mRNA molecule of the given sequence, 
b) synthesizing said mRNA molecule comprising an open reading frame by in vitro transcription in a sequence-optimized reaction mix, wherein said sequence-optimized reaction mix comprises the four ribonucleoside triphosphates (NTPs) GTP, ATP, CTP and UTP, wherein the relative proportion of each of the four ribonucleoside triphosphates in the sequence-optimized reaction mix corresponds to the fraction of the respective nucleotide in said mRNA molecule determined in step (a), a buffer, a DNA template, and an RNA polymerase, 
wherein: 
before the start of the in vitro transcription a cap analog is added to the sequence-optimized reaction mix to produce the capped mRNA; or 
after the in vitro transcription a capping enzyme is used to produce the capped mRNA, and 
c) administering the mRNA to a cell.
Claim 11 of the ‘039 patent is drawn to the method of claim 1, wherein the synthesizing of said mRNA molecule by in vitro transcription is carried out in a bioreactor. Claim 12 is drawn to the method of claim 11, wherein said bioreactor comprises a DNA template immobilized on a solid support. Finally, claim 13 is drawn to the method of claim 11, wherein said bioreactor comprises a filtration membrane for separating nucleotides from the sequence-optimized reaction mix.
B) Regarding claim 38, Marble et al. teach in vitro transcription of RNA molecules using a bioreactor comprising a membrane and a DNA template immobilized on solid support (Fig. 1 and 2; page 7, second and third paragraph; page 8, second paragraph; page 9, third paragraph).
Marble et al. teach that nucleotides are the second most-expensive component of the transcription reaction and that using a bioreactor allows components to be recycled or reused (page 4, second paragraph; page 13, third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a bioreactor as suggested by Marble et al. in the methods of mRNA production of the claims of the ‘039 patent. The motivation to do so is provided by Marble et al. (page 13, third paragraph):
“…The present invention provides a method for the production of RNA such that a large amount of RNA is produced, such that the RNA product obtained is immediately separated from higher molecular weight components, eliminating the need for subsequent purification of RNA from higher molecular weight molecules, e.g., DNA, proteins, etc., and such that costly reagents are recycled or reused, thereby decreasing the cost of RNA production.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to monitor the degree of utilization of NTPs in the in vitro transcription reactions of the claims of the ‘039 patent, since, as stated by Marble et al., the NTPs were very expensive. Further, use of a bioreactor as suggested by Marble et al. would allow recycling of the unused NTPs.
20.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 25, 2022